(·.'
        .,

        1
        2
        3
        4
        5
        6
        7
        8                               UNITED STATES DISTRICT COURT
        9                              SOUTHERN DISTRICT OF CALIFORNIA
       10
       11    TONY ROBERTS, an individual,                       Case No.: 15cv1044-WQH-RBM
       12                                          Plaintiff,
                                                                ORDER
       13    v.

       14    J. BEARD, et al.,
       15                                       Defendants.
       16    HAYES, Judge:
       17              The matter before the Court is the Motion for Temporary Restraining Order/or
       18    Preliminary Injunction filed by Plaintiff Tony Roberts. (ECF No. 138.)
       19         I.      BACKGROUND
       20              On May 8, 2015, Plaintiff Tony Roberts, a state prisoner proceeding prose, initiated
       21    this action by filing a Complaint pursuant to 42 U.S.C. § 1983 against Defendants A.
       22    Buenrostro, R. Davis, C. Meza, A. Parker, R, Santiago, K. Seibel, and R. Solis for
       23    violations of Plaintiffs First Amendment rights and his Eighth Amendment right to be free
       24    from cruel and unusual punishment. (ECF Nos. 1, 2.)
       25              On January 9, 2018, Defendants filed a motion for summary judgment on grounds
       26    that: (1) Plaintiff failed to exhaust all claims except retaliation against Defendant
       27    Buenrostro regarding the April 2, 2014 rules violation report; (2) Defendants are entitled
       28    to summary judgment as to Plaintiffs exhausted retaliation claim; (3) the evidence


                                                                                          15cvl044-WQH-RBM
 1 demonstrates that Defendant Buenrostro did not violate Plaintiff's Eighth Amendment
 2   rights; (4) no private right of action exists under state law; and (5) Defendants are entitled
 3   to qualified immunity. (ECF No. 116.) On January 22, 2018, Plaintiff filed an opposition
 4   to the motion for summary judgment. (ECF Nos. 119, 120.)
 5         On September 24, 2018, the Court adopted a Report and Recommendation issued by
 6   the Magistrate Judge (ECF No. 130) in its entirety. The Court granted summary judgment
 7   as to the Eighth Amendment claim, and as to the exhausted retaliation claim from the April
 8   2, 2014 rules violation report. (ECF No. 136.) The Court remanded to the Magistrate
 9   Judge for an evidentiary hearing to determine whether the prison improperly failed to
10   process Plaintiff's alleged grievances on April 2, 2014; June 23, 2014; and July 8, 2014.
11   The Court denied summary judgment as to exhaustion, qualified immunity, and state law
12   grounds, without prejudice and with leave to refile following the evidentiary hearing.
13         Plaintiff's remaining claims include retaliation for engaging in First Amendment
14   conduct and causes of action arising under California law. The evidentiary hearing is set
15   forNovember28,2018. (ECFNo.139.)
16         On October 1, 2018, Plaintiff filed a Motion for Temporary Restraining Order/or
17   Preliminary Injunction. (ECF No. 138.) Plaintiff moves the Court for a temporary
18   restraining order or preliminary injunction "prohibiting California Department of
19   Corrections and Rehabilitation's (CDCR Secretary from re-housing Plaintiff Tony Roberts,
20   at Richard J. Donovan Correctional Facility (RJDCF), in Sa Diego, California for purposes
21   of attending trial in the pending litigation." Id. at 3-4.
22         Plaintiff asserts that "any re-housing of him at RJDCF for any proceeding in this
23   matter would place him at a serious risk of harm." Id. at 5. Plaintiff provides a declaration
24   stating that correctional officers, including Defendants Buenrostro and Meza, are arranging
25   for "members of California's most violent Hispanic prison gang ... to have [Plaintiff]
26   murdered as revenge for the pending lawsuit." Id. at 9. The declaration states that gang
27   members "brandish[ed] weapons and threaten[ed]" Plaintiff in February of 2017, after
28   which Plaintiff "sought a place of safety in the Mental Health Crisis Bed." Id. at 9-10.

                                                    2
                                                                                  15cvl044-WQH-RBM
,.    -,
      1    Plaintiff asserts that "any re-housing of him at RJDCF for purpose of Mr. Roberts being
      2    transported back and forth to court for the evidence hearing ... would pose an unreasonable
      3    risk to his future health and safety." Id. at 5.
      4       II.      DISCUSSION
      5             Federal Rule of Civil Procedure 65(b )(1) provides that
      6             The court may issue a temporary restraining order without written or oral
                    notice to the adverse party or its attorney only if:
      7
                           (A) specific facts in an affidavit or a verified complaint clearly show
      8                    that immediate and irreparable injury, loss, or damage will result to the
                           movant before the adverse party can be heard in opposition; and
      9
                           (B) the movant's attorney certifies in writing any efforts made to give
     10                    notice and the reasons why it should not be required.
     11
           Fed. R. Civ. P. 65(b)(l).
     12
                    In this case, Plaintiff provides a declaration of service by U.S. mail, indicating that
     13
           he served the motion on the opposing parties. Id. at 12. Plaintiff has failed to demonstrate
     14
           that "immediate and irreparable injury" will result ifthe Court does not issue a temporary
     15
           restraining order "before the adverse party can be heard in opposition." Fed. R. Civ. P.
     16
           65(b)(l)(A). Plaintiff has failed to comply with the requirements of Rule 65(b)(l). Reno
     17
           Air Racing Ass 'n, Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006) (quoting Granny
     18
           Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 438-39 (1974)) ("The stringent restrictions
     19
           imposed ... by Rule 65 on the availability of ex parte temporary restraining orders reflect
     20
           the fact that our entire jurisprudence runs counter to the notion of court action taken before
     21
           reasonable notice and an opportunity to be heard has been granted both sides of a dispute.").
     22
           The motion for a temporary restraining order is denied.
     23
                    Rule 65(a) provides that "The Court may issue a preliminary injunction only on
     24
           notice to the adverse party." Fed. R. Civ. P. 65(a)(l). Plaintiffs motion for a preliminary
     25
           injunction remains pending. Defendants shall file any opposition to the motion for a
     26
           preliminary injunction on or before October 18, 2018. Plaintiff shall file any reply on or
     27
           before October 25, 2018. The Court will rule thereafter.
     28

                                                              3
                                                                                          15cvl044-WQH-RBM
 1      III.   CONCLUSION
 2         IT IS HEREBY ORDERED that the motion for a temporary restraining order (ECF
 3   No. 138) is DENIED.
 4         IT IS FURTHER ORDERED that Defendants shall file any opposition to the motion
 5   for a preliminary injunction on or before October 18, 2018. Plaintiff shall file any reply on
 6   or before October 30, 2018. The motion for a preliminary injunction remains pending.
 7   (ECF No. 138).
 8
 9   DATED:
                                                   Hon. William Q. Haye
10
                                                   United States Distric udge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                 l 5cvl 044-WQH-RBM
